                                                                                              Case 4:20-cv-01581-PJH Document 1 Filed 03/03/20 Page 1 of 7



                                                                                  1
                                                                                       BANAFSHEH, DANESH & JAVID
                                                                                  2
                                                                                       A Professional Law Corporation
                                                                                  3    H. SEAN BANAFSHEH, ESQ. [SBN 228738]
                                                                                       sb@bhattorneys.com
                                                                                  4
                                                                                       MARK E. MILLARD, ESQ. [SBN 175169]
                                                                                  5    mem@bhattorneys.com
                                                                                  6
                                                                                       BITA M. AZIMI, ESQ. [SBN 140519]
                                                                                       bma@bhatorneys.com
                                                                                  7    9701 Wilshire Boulevard, 12th Floor
                                                                                  8    Beverly Hills, California 90212
                                                                                       Telephone: (310) 887-1818
                                                                                  9
                                                                                       Facsimile: (310) 887-1880
                                                                                  10
                                                                                       Attorneys for Plaintiff, JOSE RODRIGUEZ
                                                                                  11
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (310) 887-1880




                                                                                  12
                                                                                                   UNITED STATES DISTRICT COURT OF CALIFORNIA
                                         Beverly Hills, California 90212
                                         9454 Wilshire Blvd., Suite 900




                                                                                  13

                                                                                  14
                                                                                                   NORTHERN DISTRICT – SAN FRANCISCO DIVISION

                                                                                  15
                                                                                       JOSE RODRIGUEZ, an individual,        )   CASE NO.:
                                                                                  16
                                                                                                                             )
                                                                                  17                     Plaintiff,          )
                                                                                  18                                         )   COMPLAINT:
                                                                                             vs.                             )   ACTION UNDER FEDERAL
                                                                                  19
                                                                                                                             )   TORTS CLAIM ACT FOR
                                                                                  20   UNITED STATES OF AMERICA, a           )   PERSONAL INJURIES; DEMAND
                                                                                  21
                                                                                       governmental entity; JOHN DOE, an     )   FOR JURY TRIAL
                                                                                       individual.                           )
                                                                                  22                                         )
                                                                                  23                     Defendants.         )
                                                                                                                             )
                                                                                  24                                         )
                                                                                  25                                         )
                                                                                                                             )
                                                                                  26

                                                                                  27
                                                                                       _____________________________________________________________________________
                                                                                  28
                                                                                        COMPLAINT: ACTION UNDER FEDERAL TORTS CLAIM ACT FOR PERSONAL INJURIES; DEMAND
                                                                                                                       FOR JURY TRIAL
                                                                                                                              1
                                                                                              Case 4:20-cv-01581-PJH Document 1 Filed 03/03/20 Page 2 of 7



                                                                                  1
                                                                                             For a Complaint against Defendants, UNITED STATES OF AMERICA and
                                                                                  2

                                                                                  3    JOHN DOE (collectively, “Defendants”), Plaintiff JOSE RODRIGUEZ, alleges as
                                                                                  4
                                                                                       follows:
                                                                                  5

                                                                                  6
                                                                                                                JURISDICTION AND VENUE

                                                                                  7          1.     This action arises under the Federal Torts Claims Act, 28 U.S.C. §§
                                                                                  8
                                                                                       1346(b), 2671-80, as hereinafter more fully appears.
                                                                                  9

                                                                                  10         2.     Venue is proper in the Northern District of California because the
                                                                                  11
                                                                                       negligent acts giving rise to the Federal Tort Claim alleged herein occurred within
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (310) 887-1880




                                                                                  12
                                                                                       the Northern District of California, and the Plaintiff resides, within the Northern
                                         Beverly Hills, California 90212
                                         9454 Wilshire Blvd., Suite 900




                                                                                  13

                                                                                  14   District. Venue is proper specifically in the San Francisco Division of this District
                                                                                  15
                                                                                       because the negligent acts giving rise to the Federal Tort Claim alleged herein
                                                                                  16

                                                                                  17   occurred within the San Francisco Division of the Northern District of California.
                                                                                  18
                                                                                                                  GENERAL ALLEGATIONS
                                                                                  19

                                                                                  20
                                                                                       A.    THE PARTIES

                                                                                  21         3.     This is an action brought under the Federal Torts Claims Act for
                                                                                  22
                                                                                       personal injuries arising out of a general negligence incident which occurred on
                                                                                  23

                                                                                  24   August 23, 2017, at United States Post Office located at 1300 Evans Avenue San
                                                                                  25
                                                                                       Francisco, California 94188, County of San Francisco, State of California
                                                                                  26

                                                                                  27
                                                                                       _____________________________________________________________________________
                                                                                  28
                                                                                        COMPLAINT: ACTION UNDER FEDERAL TORTS CLAIM ACT FOR PERSONAL INJURIES; DEMAND
                                                                                                                       FOR JURY TRIAL
                                                                                                                              2
                                                                                              Case 4:20-cv-01581-PJH Document 1 Filed 03/03/20 Page 3 of 7



                                                                                  1
                                                                                       (hereinafter “the general negligence incident”). This location is within the
                                                                                  2

                                                                                  3    Northern District of California, San Francisco Division 2 through 20, whether
                                                                                  4
                                                                                       individual, corporate, municipal, associate or otherwise, are unknown to Plaintiff at
                                                                                  5

                                                                                  6
                                                                                       this time, and Plaintiff, therefore, sues said Defendants by such fictitious names.

                                                                                  7    Plaintiff will amend this Complaint to show their true names or capacities when the
                                                                                  8
                                                                                       same have been ascertained. Plaintiff is informed and believes, and thereon
                                                                                  9

                                                                                  10   alleges, that each of the Defendants is, in some manner, responsible for the events
                                                                                  11
                                                                                       and happenings herein set forth and caused injury and damages to the Plaintiff as
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (310) 887-1880




                                                                                  12
                                                                                       herein alleged.
                                         Beverly Hills, California 90212
                                         9454 Wilshire Blvd., Suite 900




                                                                                  13

                                                                                  14         5.     Plaintiff alleges on information and belief that in performing the acts
                                                                                  15
                                                                                       and omissions alleged herein, each of the Defendants was the agent and employee
                                                                                  16

                                                                                  17   of each of the other Defendants and was at all times acting within the course and
                                                                                  18
                                                                                       scope of such agency and employment.
                                                                                  19

                                                                                  20
                                                                                       B.    FACTUAL BACKGROUND

                                                                                  21         6.     On or about August 23, 2017, at the subject location, Plaintiff Jose
                                                                                  22
                                                                                       Rodriguez sustained severe injuries when Defendant UNITED STATES POSTAL
                                                                                  23

                                                                                  24   SERVICE's employee Defendant JOHN DOE, operating a forklift, failed to see
                                                                                  25

                                                                                  26

                                                                                  27
                                                                                       _____________________________________________________________________________
                                                                                  28
                                                                                        COMPLAINT: ACTION UNDER FEDERAL TORTS CLAIM ACT FOR PERSONAL INJURIES; DEMAND
                                                                                                                       FOR JURY TRIAL
                                                                                                                              3
                                                                                              Case 4:20-cv-01581-PJH Document 1 Filed 03/03/20 Page 4 of 7



                                                                                  1
                                                                                       Plaintiff JOSE RODRIGUEZ and struck Plaintiff, resulting in substantial injuries
                                                                                  2

                                                                                  3    and damages to Plaintiff.
                                                                                  4
                                                                                             7.     At the time of the incident, JOHN DOE was an employee of the
                                                                                  5

                                                                                  6
                                                                                       United States Postal Service, an agency of Defendant UNITED STATES OF

                                                                                  7    AMERICA, and was acting within the course and scope of his employment.
                                                                                  8
                                                                                             8.     If Defendant UNITED STATES OF AMERICA was a private entity
                                                                                  9

                                                                                  10   or person, each defendant would be liable to Plaintiff in accordance with the laws
                                                                                  11
                                                                                       of the State of California.
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (310) 887-1880




                                                                                  12
                                                                                             9.     Pursuant to 28 U.S.C. §2675(a), Plaintiff presented a separate and
                                         Beverly Hills, California 90212
                                         9454 Wilshire Blvd., Suite 900




                                                                                  13

                                                                                  14   individual administrative claim to the United States of America. This claim was
                                                                                  15
                                                                                       presented on or about May 14, 2019. To date, United States of America denied the
                                                                                  16

                                                                                  17   claim on November 27, 2019.
                                                                                  18
                                                                                                                     FIRST CLAIM FOR RELIEF
                                                                                  19

                                                                                  20
                                                                                               (For Personal Injuries, Both Physical and Emotional Damages)

                                                                                  21         10.     Plaintiff incorporates by reference as though fully set forth herein the
                                                                                  22
                                                                                       contents of paragraphs 1 through 9, inclusive.
                                                                                  23

                                                                                  24         11. At all times herein mentioned, Defendant, John Doe, was acting in the
                                                                                  25
                                                                                       course and scope of his/or her employment, agency, joint enterprise and/or
                                                                                  26

                                                                                  27
                                                                                       _____________________________________________________________________________
                                                                                  28
                                                                                        COMPLAINT: ACTION UNDER FEDERAL TORTS CLAIM ACT FOR PERSONAL INJURIES; DEMAND
                                                                                                                       FOR JURY TRIAL
                                                                                                                              4
                                                                                              Case 4:20-cv-01581-PJH Document 1 Filed 03/03/20 Page 5 of 7



                                                                                  1
                                                                                       Independent Contractor relationship with Defendant United States of America, so
                                                                                  2

                                                                                  3    that Defendants are vicariously liable for the negligence of one another.
                                                                                  4
                                                                                             12. At all times herein mentioned Defendant United States of America,
                                                                                  5

                                                                                  6
                                                                                       and John Doe, inclusive, failed to have in place adequate and reasonable policies

                                                                                  7    and procedures, and/or failed to adequately train, supervise, and/or monitor its
                                                                                  8
                                                                                       employees and/or agents.
                                                                                  9

                                                                                  10         13. That as a direct and proximate result of the acts and omissions of the
                                                                                  11
                                                                                       Defendants, and each of them, Plaintiff has received severe injuries to his body and
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (310) 887-1880




                                                                                  12
                                                                                       shock and injuries to his nervous system, all of which caused and
                                         Beverly Hills, California 90212
                                         9454 Wilshire Blvd., Suite 900




                                                                                  13

                                                                                  14   continues to cause him severe pain and discomfort and Plaintiff is informed and
                                                                                  15
                                                                                       believes and based upon such information and belief allege that he will in the
                                                                                  16

                                                                                  17   future suffer severe mental, physical and nervous pain and suffering, all to his
                                                                                  18
                                                                                       general damage in a sum according to proof at the time of trial.
                                                                                  19

                                                                                  20
                                                                                             14. As a direct and proximate result of the acts and omissions of the

                                                                                  21   Defendants, and each of them, and the injuries resulting therefrom, Plaintiff
                                                                                  22
                                                                                       necessarily employed physicians and surgeons for medical examination, treatment,
                                                                                  23

                                                                                  24   and care of these injuries, and incurred medical and incidental expenses. Plaintiff
                                                                                  25
                                                                                       will also have to incur additional like expenses in the future all in amounts
                                                                                  26

                                                                                  27
                                                                                       _____________________________________________________________________________
                                                                                  28
                                                                                        COMPLAINT: ACTION UNDER FEDERAL TORTS CLAIM ACT FOR PERSONAL INJURIES; DEMAND
                                                                                                                       FOR JURY TRIAL
                                                                                                                              5
                                                                                                 Case 4:20-cv-01581-PJH Document 1 Filed 03/03/20 Page 6 of 7



                                                                                  1
                                                                                       presently unknown to him. Plaintiff therefore asks leave of the court either to
                                                                                  2

                                                                                  3    amend this complaint to show the amount of his medical expenses, when
                                                                                  4
                                                                                       ascertained, or to prove the amount at trial.
                                                                                  5

                                                                                  6
                                                                                                                     PRAYER FOR RELIEF

                                                                                  7              WHEREFORE, PLAINTIFF PRAYS FOR JUDGMENT AGAINST
                                                                                  8
                                                                                                     DEFENDANTS, AND EACH OF THEM, AS FOLLOWS:
                                                                                  9

                                                                                  10            A.   General damages of $15,000,000 according to proof at trial;
                                                                                  11
                                                                                                B.   Compensatory damages in a sum according to proof at trial;
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (310) 887-1880




                                                                                  12
                                                                                                C.   Future medical incurred and to be incurred for services of hospitals,
                                         Beverly Hills, California 90212
                                         9454 Wilshire Blvd., Suite 900




                                                                                  13

                                                                                  14   physicians, surgeons, nurses and other professional services, ambulance services,
                                                                                  15
                                                                                       x-rays, and other medical supplies and services of $1,500,000 according to proof at
                                                                                  16

                                                                                  17   trial;
                                                                                  18
                                                                                                D.   Loss of income incurred and to be incurred of $3,500,000 according
                                                                                  19

                                                                                  20
                                                                                       to proof at trial;

                                                                                  21            E.   For interest provided by law; and
                                                                                  22
                                                                                                F.   Costs of suit and for such other and further relief as the Court deems
                                                                                  23

                                                                                  24   proper.
                                                                                  25

                                                                                  26

                                                                                  27
                                                                                       _____________________________________________________________________________
                                                                                  28
                                                                                         COMPLAINT: ACTION UNDER FEDERAL TORTS CLAIM ACT FOR PERSONAL INJURIES; DEMAND
                                                                                                                        FOR JURY TRIAL
                                                                                                                               6
                                                                                              Case 4:20-cv-01581-PJH Document 1 Filed 03/03/20 Page 7 of 7



                                                                                  1
                                                                                             Wherefore, and in light of the above, Plaintiff demands judgment against
                                                                                  2

                                                                                  3    Defendants in excess of $20,000,000.
                                                                                  4

                                                                                  5    DATED: March 3, 2020            BANAFSHEH, DANESH & JAVID
                                                                                                                           A Professional Law Corporation
                                                                                  6

                                                                                  7
                                                                                                                       By:    /S/____________________________
                                                                                  8
                                                                                                                              MARK E. MILLARD, ESQ.
                                                                                  9                                           Attorneys for PLAINTIFF
                                                                                  10

                                                                                  11                            DEMAND FOR JURY TRIAL
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (310) 887-1880




                                                                                  12
                                                                                             Plaintiff hereby demands a jury trial.
                                         Beverly Hills, California 90212
                                         9454 Wilshire Blvd., Suite 900




                                                                                  13

                                                                                  14
                                                                                       DATED: March 3, 2020            BANAFSHEH, DANESH & JAVID
                                                                                  15                                       A Professional Law Corporation
                                                                                  16

                                                                                  17                                   By:    /S/__________________________
                                                                                  18
                                                                                                                                  MARK E. MILLARD, ESQ.
                                                                                                                                  BITA M. AZIMI, ESQ.
                                                                                  19                                              Attorneys for PLAINTIFF
                                                                                  20                                              JOSE RODRIGUEZ
                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25

                                                                                  26

                                                                                  27
                                                                                       _____________________________________________________________________________
                                                                                  28
                                                                                        COMPLAINT: ACTION UNDER FEDERAL TORTS CLAIM ACT FOR PERSONAL INJURIES; DEMAND
                                                                                                                       FOR JURY TRIAL
                                                                                                                              7
